ORDER

PER CURIAM.
AND NOW, this 16th day of January, 2014, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent that the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED insofar as Petitioner seeks a directive that the lower court dispose of his pending Post Conviction Relief Act petition. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending petition within 90 days of this order.